Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 25, 2003








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed November 25, 2003.
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01280-CV
____________
 
IN RE MARTIN SHELBY BARNES, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On November 19, 2003, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2003); see
also Tex. R. App. P. 52.  
Relator claims he filed a request for a
speedy trial in the trial court. 
Attached to the petition for writ of mandamus is a letter asking the
trial court to rule on his application for writ of mandamus filed in the trial court.  




To be entitled to the extraordinary remedy of mandamus, relator must establish two requirements:  1) he has no other adequate remedy at law
available, and 2) the act sought to be compelled is a clear and fixed duty
imposed by law that is purely ministerial, as opposed to discretionary or
judicial in nature.  Eubanks
v. Mullin, 909 S.W.2d 574, 576 (Tex.App.‑Fort
Worth 1995, orig. proceeding). 
"An act is 'ministerial' if it constitutes a duty clearly fixed and
required by law."  State ex rel. Curry v. Gray, 726 S.W.2d 125,
127‑128 (Tex. Crim. App. 1987).  As the party seeking mandamus relief, Barnes
has the burden of providing this court with a sufficient record to establish
his right to relief.  Walker
v. Packer, 827 S.W.2d 833, 837 (Tex.1992). 
The record does not establish relator=s right to relief in this case.  Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
 
Petition Denied
and Memorandum Opinion filed November 25, 2003.
Panel consists of
Justices Yates, Hudson, and Fowler.